DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
Status of Claims
3.	Claims 1-17, 19-25, and 27-32 are currently pending. Claims 1, 17, and 27 are currently amended. Claims 18, 26, and 33 are cancelled. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5, 7, 10-12, 14, 17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable by Adahan (US 20070179460 A1) in view of Zurovcik (US 20160045375 A1).
Regarding claim 1, Adahan teaches an apparatus for negative-pressure treatment (vacuum system (10)), the apparatus comprising: an enclosure (pump head (14) comprising of flexible diaphragm (24) and working chamber (29)) having a variable volume (working pump chamber (29) having variable pump volume (P), see Paragraph [0083]), and an actuation surface (suction cup (25)): a first one-way valve configured to allow fluid ingress to the enclosure (suitable one way valves are provided at the inlet port (19), see Paragraph [0083], lines 6-9); a second one-way valve configured to allow fluid egress from the enclosure (suitable one way valves are provided at the outlet port (20), see Paragraph [0083], lines 6-9); and an actuator (reciprocating mechanism (27)) configured to apply a linear force to the actuation surface (a crank and a reciprocating head (26) coupled to a rod, is provided within the housing (52) for converting the rotary drive of the motor (39) to reciprocating motion for reciprocating head (26), see Paragraph [0082], lines 8-12), the actuator (27, comprising a crank and reciprocating head (26), see Figure 1) comprising a linearly drive shaft (linear rod connected to reciprocating head (26), shown below) and contact surface (reciprocating head (26), shown below); 
    PNG
    media_image1.png
    521
    688
    media_image1.png
    Greyscale
wherein the variable volume (P) is configured to expand to generate a negative pressure in response to the linear force being removed from the actuation surface (when the pump head (14) is disengaged from the drive unit (40), the internal volume (P) generates a negative pressure volume, see Paragraph [0095]). However, Adahan does not disclose a single port coupled to both the first and second one-way valves such that fluid ingress and egress to/from the enclosure occur through the port. Instead, Adahan discloses the first one-way valve at an inlet port (19) and the second one-way valve at an outlet port (20) (see Paragraph [0083]), the outlet port being separate from the inlet port and disposed adjacent to it (see Figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to join inlet port (19) and outlet port (20) into a single unit port with two openings/lumens/conduits that has a divider in between to allow for fluid ingress and egress, since the claims to a port which read on the prior art expect with regard to a single port construction instead of two separate ports would not have modified the operation of the device (providing negative pressure treatment). The use of a one-piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice". See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit).
Modified Adhan teaches all of the limitations as discussed above. However, modified Adahan does not explicitly teach wherein the variable volume is configured to expand to generate a negative pressure in a range of about 115 mmHg to about 135 mmHg.
Zurovcik teaches a negative pressure wound therapy device (dressing assembly (20)) to generate a negative pressure in a range of about 115 mmHg to about 135 mmHg (applying a negative pressure typically between 20 mmHg and 200 mmHg, with 125 mmHg being most commonly used, see Paragraph [0010]).
Modified Adahan and Zurovcik are analogous art because both deal with a negative pressure wound therapy system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the negative pressure source of modified Adahan and further include the negative pressure source generating a negative pressure in the range of about 115 mm Hg to about 135 mmHg, as taught by Zurovcik. Zurovcik teaches applying a controlled pressure between these ranges successfully promotes healing in the wound. These benefits also include promoting blood flow, removing interstitial fluid, decreases counts of bacteria, etc. (see Paragraph [0010-0017]).  
	Regarding claim 2, Adahan further teaches the apparatus of claim 1, further comprising a vented container fluidly coupled to the second one-way valve (waste container (31) can be vented to external ambient air, see last line of Paragraph [0048]).
	Regarding claim 3, Adahan further teaches the apparatus of claim 1, further comprising an actuator driver coupled to the actuator (rotary drive of the motor (39) to reciprocating motion for reciprocating head (26), see Paragraph [0082], lines 8-12).
	Regarding claim 5, Adahan further teaches the apparatus of claim 3, wherein the actuator driver comprises an electric motor (electric motor (39), see Paragraph [0082] line 4).
Regarding claim 7, Adahan further teaches the apparatus of claim 5, further comprising a battery electrically coupled to the electric motor (battery pack (41) for powering the motor, see Paragraph [0082] line 4-5).
Regarding claim 10, Adahan further teaches the apparatus of claim 1, further comprising a dressing fluidly coupled to the first one-way valve (enclosure (12) is in direct fluid communication with the pump inlet port (19) with the one-way valve mentioned previously, see Paragraph [0086]).
[AltContent: arrow][AltContent: textbox (Detachably coupled)]
    PNG
    media_image2.png
    491
    653
    media_image2.png
    Greyscale
Regarding claim 11, Adahan further teaches the apparatus of claim 1, wherein the actuator is detachably coupled to the actuation surface (suction cup (25) is releasably engaging with respect to said smooth surface (55) of reciprocating mechanism (27))(see below).

Regarding claim 12, Adahan further teaches the apparatus of claim 1, wherein the actuator is fluidly isolated from the variable volume (as shown in Figure 1).
Regarding claim 14, Adahan further teaches the apparatus of claim 1, wherein the enclosure comprises flexible sides (flexible diaphragm (24)).
Regarding claim 17, Adahan further teaches an apparatus for negative-pressure treatment (vacuum system (10), the apparatus comprising: a dressing (wound enclosure (12)); an enclosure (pump head (14) comprising of flexible diaphragm (24) and working chamber (29)) having a variable volume (working pump chamber (29) having variable pump volume (P), see Paragraph [0083]); a container (31) fluidly coupled to the dressing through the enclosure (container coupled to enclosure (12) via pump head (14), see Paragraph [0085]); a first one-way valve configured to allow fluid ingress to the enclosure from the dressing (suitable one way valves are provided at the inlet port (19), see Paragraph [0083], lines 6-9): and a second one-way valve  configured to allow fluid egress from the enclosure to the container (suitable one way valves are provided at the outlet port (20), see Paragraph [0083], lines 6-9); and an actuator (27, comprising a crank and reciprocating head (26), see Figure 1) comprising a shaft (linear rod connected to reciprocating head (26), see Figure 1) and contact surface (reciprocating head (26)), the shaft and contact surface configured to be driven linearly to apply a linear force to the enclosure (see Paragraph [0082], lines 8-12); wherein the variable volume (P) is configured to expand to generate a negative pressure in response to the linear force being removed from the actuation surface (when the pump head (14) is disengaged from the drive unit (40), the internal volume (P) generates a negative pressure volume, see Paragraph [0095]). However, Adahan does not disclose a single port coupled to both the first and second one-way valves such that fluid ingress and egress to/from the enclosure occur through the port. Instead, Adahan discloses the first one-way valve at an inlet port (19) and the second one-way valve at an outlet port (20) (see Paragraph [0083]), the outlet port being separate from the inlet port and disposed adjacent to it (see Figure 1)..
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to join inlet port (19) and outlet port (20) into a single unit port with two openings/lumens/conduits that has a divider in between to allow for fluid ingress and egress, since the claims to an port which read on the prior art expect with regard to a single port construction instead of two separate ports would not have modified the operation of the device (providing negative pressure treatment). The use of a one-piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice". See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit).
Modified Adhan teaches all of the limitations as discussed above. However, modified Adahan does not explicitly teach wherein the variable volume is configured to expand to generate a negative pressure in a range of about 115 mmHg to about 135 mmHg.
Zurovcik teaches a negative pressure wound therapy device (dressing assembly (20)) to generate a negative pressure in a range of about 115 mmHg to about 135 mmHg (applying a negative pressure typically between 20 mmHg and 200 mmHg, with 125 mmHg being most commonly used, see Paragraph [0010]).
Modified Adahan and Zurovcik are analogous art because both deal with a negative pressure wound therapy system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the negative pressure source of modified Adahan and further include the negative pressure source generating a negative pressure in the range of about 115 mm Hg to about 135 mmHg, as taught by Zurovcik. Zurovcik teaches applying a controlled pressure between these ranges successfully promotes healing in the wound. These benefits also include promoting blood flow, removing interstitial fluid, decreases counts of bacteria, etc. (see Paragraph [0010-0017]).  
Regarding claim 19, Adahan and Zurovcik teaches all of the limitations mentioned above, as in claim 17, and Adahan further teaches wherein the actuator configured to be decoupled from the enclosure (the user can actively decouple the reciprocating member and the diaphragm one from the other, see Paragraph [0035]).
Regarding claim 20, Adahan and Zurovcik teaches all of the limitations mentioned above, as in claim 17, and Adahan further teaches wherein the enclosure is configured to maintain a therapeutic negative pressure in the dressing (a passive pressure regulation system can be used to set within a variable range or being within a predetermined threshold, see Paragraph [0021]).
Regarding claim 21, Adahan and Zurovcik teaches all of limitations mentioned in above, as in claim 20, and Zurovcik further teaches wherein the therapeutic negative pressure is in a range of about 115 mmHg to about 135 mmHg (see Paragraph [0010] of Zurovcik).
Regarding claim 22, Adahan and Zurovcik teaches all of limitations mentioned in above, as in claim 17, and Adahan further teaches wherein the actuator is an electro-mechanical actuator (the electric motor (39) used for reciprocating motion for reciprocating head (26), see Paragraph [0082], lines 8-12) and is fluidly isolated from the variable volume (as shown in Figure 1).
Regarding claim 23, Adahan and Zurovcik teaches all of limitations mentioned in above, as in claim 17, and Adahan further teaches wherein the enclosure comprises flexible sides (flexible diaphragm (24)).
6.	Claims 4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adahan and Zurovcik, as applied in claim 1, and in further view of McNeil et al. (US 4710165 A), hereinafter referred to as “McNeil”.
Regarding claim 4, Adahan and Zurovcik teaches the apparatus of claim 1, and Adahan further teaches an actuator driver coupled to the actuator (rotary drive of the motor (39) to reciprocating motion for reciprocating head (26), see Paragraph [0082], lines 8-12). However, modified Adahan does not expressly teach a circuit board configured to periodically operate the actuator driver to apply the linear force to the actuation surface through the actuator.
McNeil et al. teaches suction/collection device (see abstract) comprising a circuit board (62) configured to periodically operate the actuator driver to apply the linear force to the actuation surface through the actuator (the circuit provides fractional power to the pump motor (80) allowing the frequency control of duty cycle to be set any desired level, see Col.6 lines 53-56).
Modified Adahan and McNeil are analogous art because both deal with a negative pressure wound therapy system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to take the negative pressure treatment apparatus of modified Adahan and further include a circuit board configured to periodically operate the actuator driver to apply the linear force to the actuation surface through the actuator, as taught by McNeil et al. McNeil et al. teaches by allowing the circuit to control the actuator driver it provides more accurate and precise suction levels over the range desired by practitioners, see Col.4 lines 9-15).
Regarding claim 8, Adahan and Zurovcik teaches all of the limitations mentioned above, as in claim 7. However, modified Adahan does not expressly teach wherein the circuit board is further configured to receive a voltage feedback signal from the electric motor.
McNeil et al. teaches wherein the circuit board is further configured to receive a voltage feedback signal from the electric motor (circuit (62) can provide closed looped feedback to sense motor overload, see Col.7 lines 6-8).
Modified Adahan and McNeil are analogous art because both deal with a negative pressure wound therapy system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the electric motor of modified Adahan and further include wherein the electric motor provides a voltage feedback signal to a circuit board, as taught by McNeil et al. McNeil et al. teaches that the circuit can provide frequency control of the duty cycle and controls which duty cycle mode is appropriate (see col 6 lines 55-56).
Regarding claim 9, Adahan and Zurovcik teaches all of the limitations mentioned above, as in claim 3. However, modified Adahan does not expressly teach wherein the actuator driver comprises a solenoid valve.
McNeil et al. teaches wherein the actuator driver comprises a solenoid valve (solenoid valve can be used for intermittent suction, see Col. 4 line 33).
Modified Adahan and McNeil are analogous art because both deal with a negative pressure wound therapy system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the actuator of modified Adahan and further include a solenoid valve for intermittent suction, as taught by McNeil et al. McNeil et al. teaches that the solenoid valve would allow the suction device to be self-contained, small, lightweight, wearable and deliver precise, variable rates of suction (see Col. 4 lines 16-19).
7.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adahan and Zurovcik, as applied in claim 1, and in further view of Eddy et al. (US 20170319758 A1), hereinafter referred to as “Eddy”.
Regarding claim 6, Adahan and Zurovcik teaches all of the limitations mentioned above, as in claim 5. However, modified Adahan does not expressly teach wherein the electric motor is a gear motor.
Eddy et al. teaches wherein the electric motor is a gear motor (gear drive train (260), see Figure 19).
Modified Adahan and Eddy are analogous art because both deal with a negative pressure wound therapy system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the electric motor of modified Adahan and incorporate a gear motor in the drive system, as taught by Eddy et al. Eddy et al. teaches that the driver can be controlled through various gear ratios (see last two lines of Paragraph [0071])
8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Adahan, Zurovcik, and McNeil, as applied to claim 4, and in further view of Eddy et al. (US 20170319758 A1).
Regarding claim 13, modified Adahan teaches all of the limitations mentioned above, as in claim 4. However, modified Adahan does not expressly teach wherein the circuit board is fluidly isolated from the variable volume.
Eddy et al. teaches wherein the circuit board is fluidly isolated from the variable volume (O-ring seal (19) provided between lower shell (17) and canister (20) so as to prevent the contents of canister from leaking outside of housing (12) and canister, see Figure 8-11).
Modified Adahan and Eddy are analogous art because both deal with a negative pressure wound therapy system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the circuit board of modified Adahan and further incorporate wherein the circuit board is fluidly isolate from the variable volume. It would be inherent to separate any fluids from the circuit board in order for proper function. 
9.	Claims 15-16 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Adahan and Zurovcik, as applied in claim 1 or 17, and in further view of Gross (US 5549584 A).
Regarding claim 15, Adahan and Zurovcik teaches all of the limitation mentioned above, as in claim 1. However, modified Adahan does not expressly teach wherein the enclosure comprises concertinaed sides.
Gross teaches wherein the enclosure comprises concertinaed sides (bellows (12), see Figure 1).
Modified Adahan and Gross are analogous art because both deal with a negative pressure wound therapy system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the enclosure of modified Adahan with concertinaed sides and include it into the enclosure, as taught by Gross. Gross teaches that a bellows (having concertinaed sides) enclosure can be useful for removing exudate from different wound types, particularly those wounds in which the rate of exudate production varies during healing (see Col. 3 lines 39-42).
Regarding claim 16, Adahan and Zurovcik teaches all of the limitation mentioned above, as in claim 1. However, modified Adahan does not expressly teach wherein the enclosure is a bellows. 
Gross teaches wherein the enclosure is a bellows (12).
Modified Adahan and Gross are analogous art because both deal with a negative pressure wound therapy system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to replace the enclosure of modified Adahan with a bellows and include it into the enclosure, as taught by Gross. Gross teaches that a bellows enclosure can be useful for removing exudate from different wound types, particularly those wounds in which the rate of exudate production varies during healing (see Col. 3 lines 39-42).
Regarding claim 24, Adahan and Zurovcik teaches all of the limitation mentioned above, as in claim 17. However, modified Adahan does not expressly teach wherein the enclosure comprises concertinaed sides.
Gross teaches wherein the enclosure comprises concertinaed sides (bellows (12), see Figure 1).
Modified Adahan and Gross are analogous art because both deal with a negative pressure wound therapy system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the enclosure of modified Adahan with concertinaed sides and include it into the enclosure, as taught by Gross. Gross teaches that a bellows (having concertinaed sides) enclosure can be useful for removing exudate from different wound types, particularly those wounds in which the rate of exudate production varies during healing (see Col. 3 lines 39-42).
Regarding claim 25, Adahan and Zurovcik teaches all of the limitation mentioned above, as in claim 17. However, modified Adahan does not expressly teach wherein the enclosure is a bellows.
Gross teaches wherein the enclosure is a bellows (12).
Modified Adahan and Gross are analogous art because both deal with a negative pressure wound therapy system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to replace the enclosure of modified Adahan with a bellows and include it into the enclosure, as taught by Gross. Gross teaches that a bellows enclosure can be useful for removing exudate from different wound types, particularly those wounds in which the rate of exudate production varies during healing (see Col. 3 lines 39-42).
10.	Claims 27-29 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adahan in view of Locke et al. (US 20140200535 A1), and in further view of Zurovcik.
Regarding claim 27, Adahan teaches a method of providing negative-pressure treatment to a tissue site (see Paragraph [0057]), the method comprising: placing a cover over the tissue interface (wound enclosure (12) is placed over the wound site, see paragraph [0095], lines 9-10); sealing the cover to an attachment surface peripheral to the tissue site (wound enclosure (12) has an outer perimeter (51) that is sealable to the periphery of the wound area on the body (34), see Paragraph [0080]); an enclosure (pump head (14) comprising of flexible diaphragm (24) and working chamber (29)) having a variable volume (working pump chamber (29) having variable pump volume (P), see Paragraph [0083]); detachably coupling the enclosure to an actuator (the user can actively decouple the reciprocating member and the diaphragm one from the other, see Paragraph [0035]), the actuator (27, comprising a crank and reciprocating head (26), see Figure 1) comprising a shaft (linear rod connected to reciprocating head (26), see Figure 1) and contact surface (reciprocating head (26)); extending the shaft (linear rod, as shown in Figure 1) and contact surface (26) of the actuator linearly (reciprocating mechanism (27) configured to apply reciprocating force, see Paragraph [0082], lines 8-12) to apply a linear force on the enclosure to compress the variable volume (a crank and a reciprocating head (26) coupled to a rod, is provided within the housing (52) for converting the rotary drive of the motor (39) to reciprocating motion for reciprocating head (26), see Paragraph [0082], lines 8-12); and retracting the shaft (linear rod, see Figure 1) and contact surface (26) of the actuator (27) linearly to remove the linear force from the enclosure to allow the variable volume to expand and draw fluid from the tissue site into the enclosure (as the pump head (14) begins to operate, air and fluids exuded from the wound are sucked out of the contained volume (V), see Paragraph [0095]). However, Adahan does not disclose a single port coupled to both the first and second one-way valves such that expelling and drawing fluid from/into the enclosure occur through the port. Instead, Adahan discloses the first one-way valve at an inlet port (19) and the second one-way valve at an outlet port (20) (see Paragraph [0083]), the outlet port being separate from the inlet port and disposed adjacent to it (see Figure 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to join inlet port (19) and outlet port (20) into a single unit port with two openings/lumens/conduits that has a divider in between to allow for expelling and drawing fluid through the port, since the claims to an port which read on the prior art expect with regard to a single port construction instead of two separate ports would not have modified the operation of the device (providing negative pressure treatment). The use of a one-piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice". See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit).
Modified Adhan teaches all of the limitations as discussed above. However, modified Adahan does not expressly teach placing an extra tissue interface layer proximate to the tissue site and being fluidly coupled to the variable volume/container. 
Locke et al. teaches placing a tissue interface proximate to the tissue site (pressure distribution manifold (110)); fluidly coupling the tissue interface to an enclosure having a variable volume (dressing (202) is fluidly coupled with manifold (110) and reduce pressure source (210)); fluidly coupling a container to the tissue interface through the enclosure (dressing (202) is fluidly coupled with manifold (110) and canister (204)).
Modified Adahan and Locke would be analogous art because both deal with a negative pressure wound therapy system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the negative therapy apparatus of Adahan and further include placing a tissue interface layer before placing the cover on the wound site; fluidly coupling the tissue interface layer to the enclosure of variable volume and the container, as taught by Locke et al. Locke et al. teaches the tissue interface layer can be used to distribute reduce pressure to a tissue site or improve distribution of fluids removed from a tissue site, see Paragraph [0036]).
Modified Adahan and Locke teaches all of the limitations as described above and modified Adahan further teaches wherein the variable volume (P) is configured to expand to generate a negative pressure in response to the linear force being removed from the actuation surface (when the pump head (14) is disengaged from the drive unit (40), the internal volume (P) generates a negative pressure volume, see Paragraph [0095]). However, modified Adahan and Locke does not explicitly teach wherein the variable volume is configured to expand to generate a negative pressure in a range of about 115 mmHg to about 135 mmHg.
Zurovcik teaches a negative pressure wound therapy device (dressing assembly (20)) to generate a negative pressure in a range of about 115 mmHg to about 135 mmHg (applying a negative pressure typically between 20 mmHg and 200 mmHg, with 125 mmHg being most commonly used, see Paragraph [0010]).
Modified Adahan, Locke, and Zurovcik are analogous art because both deal with a negative pressure wound therapy system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the negative pressure source of modified Adahan and further include the negative pressure source generating a negative pressure in the range of about 115 mm Hg to about 135 mmHg, as taught by Zurovcik. Zurovcik teaches applying a controlled pressure between these ranges successfully promotes healing in the wound. These benefits also include promoting blood flow, removing interstitial fluid, decreases counts of bacteria, etc. (see Paragraph [0010-0017]).  
Regarding claim 28, Adahan further teaches wherein the actuator is fluidly isolated from the variable volume (as shown in Figure 1).
Regarding claim 29, Adahan further teaches wherein the enclosure comprises flexible sides (flexible diaphragm (24)).
Regarding claim 31, Adahan further teaches wherein compressing the variable volume expels fluid through a one-way valve to the container (fluids and other exudate materials in the wound are drawn and carried through the conduit (12) and conduit (67) directly to the inlet port (19), through the pump working chamber (29) which is at a below-ambient, or negative, pressure when operating), and out of the outlet port (20) to the container ((31), see Paragraph [0095])
Regarding claim 32, Adahan further teaches further comprising decoupling the enclosure from the actuator (the user can actively decouple the reciprocating member and the diaphragm one from the other, see Paragraph [0035]).
11.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Adahan, Locke, and Zurovcik, as applied to claim 27 above, and in further view of Gross (US 5549584 A).
Regarding claim 30, modified Adahan teaches all of the limitations mentioned above, as in claim 27. However, Adahan does not expressly teach wherein the enclosure is a bellows.
Gross teaches wherein the enclosure is a bellows (12).
Modified Adahan and Gross are analogous art because both deal with a negative pressure wound therapy system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to replace the enclosure of modified Adahan with a bellows and include it into the enclosure, as taught by Gross. Gross teaches that a bellows enclosure can be useful for removing exudate from different wound types, particularly those wounds in which the rate of exudate production varies during healing (see Col. 3 lines 39-42).
Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 1, 17, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. All subsequent claims are still rejected. 
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.R./ (9/19/2022)
Examiner, Art Unit 3781                                                                                                                                                                                           

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        21 September 2022